Appeal by an employer and its insurance carrier from a decision and award of death benefits made by the Workmen’s Compensation Board to the widow of a deceased employee. The decedent committed suicide. Some six months previously he had been involved in an automobile accident while engaged in the course of his duties as a salesman. There is a dispute as to just how serious the accident was, but there is fair proof that thereafter he developed distressing physical and mental symptoms. He suffered from sleeplessness, headaches, dizziness, noises in his ears; and he also developed a deep mental depression and suicidal tendencies. He was treated by two physicians, one of whom was a specialist in neurology and psychiatry. X rays were taken of his skull which showed a fracture line. The proof as to whether this condition was the result of the accident is not clear, but at least one physician was of the opinion that it was. There is medical proof that decedent had a brain lesion on the right side of his brain which left him with an impairment of the sensory functions on the whole left side of the body. Two physicians testified that in their opinion the accident led to the train of events culminating in decedent’s suicide. Prior to the accident, and according to the testimony of his widow, he was a fairly normal individual. The issue of causal connection was in the realm of fact, and the proof was sufficient to satisfy even the requirements of Matter of Delinousha v. National Biscuit Go. (248 N. Y. 93) as to actual brain impairment, and hence to sustain the findings of the board. Decision and award affirmed, with costs to the Workmen’s Compensation Board. Foster, P. J., Coon, Halpem and Gibson, JJ., concur.